SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) Idenix Pharmaceuticals, Inc. (Name of Issuer) Common Stock (Title Class of Securities) 45166R204 (Cusip Number) Seth A. Klarman The Baupost Group, L.L.C. 10 St. James Avenue, Suite 1700 Boston, Massachusetts 02116 (617) 210-8300 With a copy to: Jeffrey R. Katz, Esq Ropes and Gray LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 5, 2014 (Dates of Events which Require Filing of this Statement) If the filing person has previously filed a statement on Schedule 13D to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 45166R204 13D OF 9 1. NAME OF REPORTING PERSON, S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON The Baupost Group, L.L.C., 04-3402144 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION The Commonwealth of Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7. WITH SOLE VOTING POWER 0 8. WITH SHARED VOTING POWER 0 9. WITH SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14. TYPE OF REPORTING PERSON IA CUSIP NO. 45166R204 13D OF 9 1. NAME OF REPORTING PERSON, S.S.OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Baupost Value Partners, L.P. - IV, 26-2208448 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION The State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7. WITH SOLE VOTING POWER 0 8. WITH SHARED VOTING POWER 0 9. WITH SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% TYPE OF REPORTING PERSON PN CUSIP NO. 45166R204 13D OF 9 1. NAME OF REPORTING PERSON, S.S.OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Baupost Limited Partnership 1983 C-1, 04-2780321 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION The State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7. WITH SOLE VOTING POWER 0 8. WITH SHARED VOTING POWER 0 9. WITH SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% TYPE OF REPORTING PERSON PN CUSIP NO. 45166R204 13D OF 9 1. NAME OF REPORTING PERSON, S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON SAK Corporation, 04-3334541 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION The Commonwealth of Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7. WITH SOLE VOTING POWER 0 8. WITH SHARED VOTING POWER 0 9. WITH SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% TYPE OF REPORTING PERSON HC CUSIP NO. 45166R204 13D OF 9 1. NAME OF REPORTING PERSON, S.S.OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON Seth A. Klarman 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION The United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON: 7. WITH SOLE VOTING POWER 0 8. WITH SHARED VOTING POWER 0 9. WITH SOLE DISPOSITIVE POWER 0 WITH SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% TYPE OF REPORTING PERSON HC CUSIP NO. 45166R204 13D OF 9 Reference is hereby made to the Statement on Schedule 13D filed with the Securities and Exchange Commission by the Reporting Persons with respect to the Common Stock of the Issuer on November 1, 2013, as amended by Amendment No. 1 filed on February 4, 2014 (the "Schedule 13D"). Terms defined in the Schedule 13D are used herein as so defined.Items 4 and 5 of the Schedule 13D are amended as follows. ITEM 4. Purpose of Transaction On August5, 2014, Imperial Blue Corporation, a Delaware corporation (“Purchaser”) and a wholly-owned subsidiary of Merck& Co., Inc., a New Jersey corporation (“Parent”) merged with and into Idenix Pharmaceuticals, Inc., a Delaware corporation (“Idenix”), without a meeting of the stockholders of Idenix in accordance with Section251(h) of the General Corporation Law of the State of Delaware, with Idenix continuing as the surviving corporation and thereby becoming a wholly-owned subsidiary of Parent. Each outstanding share of Idenix common stock, par value $0.001 per share (the “Shares”) (other than Shares held (i)in the treasury of Idenix or by Parent, Purchaser or any of Parent’s other subsidiaries, which Shares were canceled and ceased to exist or (ii)by stockholders who validly exercised appraisal rights under Delaware law with respect to such Shares), including the Shares previously reported in the Schedule 13D, were automatically canceled and converted into the right to receive $24.50 per Share, without interest, but subject to any required withholding of taxes. CUSIP NO. 45166R204 13D OF 9 ITEM 5. Interests in Securities of the Issuer (a) The responses to Items 7-13 of the cover pages of this Schedule 13D are incorporated herein by reference. (b) The responses to Items 7-13 of the cover pages of this Schedule 13D are incorporated herein by reference. (c) The information set forth in Item 4 is incorporated by reference herein. (d) No other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock set forth above. (e) As of August 5, 2014, the Reporting Persons ceased to be the beneficial owner of more than five percent of the issuer's common stock. CUSIP NO. 45166R204 13D OF 9 SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this Amendment No. 2 to Schedule 13D is true, complete, and correct. Dated: August 12, 2014. The Baupost Group, L.L.C. By: /s/ Seth A. Klarman Name: Seth A. Klarman Title: President Baupost Value Partners, L.P. - IV By: The Baupost Group, L.L.C. Managing General Partner By: /s/ Seth A. Klarman Name: Seth A. Klarman Title: President Baupost Limited Partnership 1983 C-1 By: The Baupost Group, L.L.C. Managing General Partner By: /s/ Seth A. Klarman Name: Seth A. Klarman Title: President SAK Corporation By: /s/ Seth A. Klarman Name: Seth A. Klarman Title: President By: /s/ Seth A. Klarman Name: Seth A. Klarman
